Citation Nr: 0500176	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  02-12 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant-Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel

INTRODUCTION

The veteran served on active duty from January 13, 1976 to 
February 24, 1976.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for low 
back pain in a January 1993 rating decision.  The veteran was 
notified of this rating decision and of his appellate rights, 
but did not appeal the denial.

2.  Evidence submitted since the time of the RO's January 
1993 rating decision denying entitlement to service 
connection for low back pain bears directly and substantially 
upon the issue at hand, is not duplicative and/or cumulative, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.

3.  Pain alone is not a disability in and of itself.

4.  The veteran did not have a back disability that 
preexisted service.

5.  The veteran's current back disability did not begin 
during active service or as a consequence of his active 
service.




CONCLUSIONS OF LAW

1.  Evidence received since the RO denied entitlement to 
service connection for low back pain is new and material.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  The January 1993 rating decision denying entitlement to 
service connection for low back pain is final; the claim of 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 1110, 7104 (West 2004).

3.  Current back disability was not incurred in, aggravated 
by, or caused by active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. § 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran submitted an application for VA compensation 
benefits in January 1993, requesting service connection for 
back problems.  In a January 1993 rating decision, the RO 
denied entitlement to service connection for low back pain 
and the veteran was notified of this rating decision in April 
1993.  The veteran did not appeal the denial of benefits.  
Thus, the rating decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

In January 2000, the veteran again submitted an application 
for VA compensation benefits and listed a back injury as a 
current disability.  Despite the finality of a prior adverse 
decision, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim that has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For claims submitted 
prior to August 2001, such as this claim, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision-makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board notes that the RO in this case implicitly reopened 
the veteran's claim of entitlement to service connection for 
a back disability by addressing the merits of the claim 
without specifically finding that new and material evidence 
had been submitted.  The Board, however, is required to 
address the issue of reopening despite the RO's denial of 
service connection on the merits.  See Barnett v. Brown, 83 
F.3d 1380 (1996).  

With these considerations, the Board must now review all of 
the evidence that has been submitted by the veteran or 
otherwise associated with the claims folder since the final 
rating decision of January 1993.  It is noted that the 
credibility of new evidence is to be presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of the January 1993 rating decision, the evidence 
of record included only service medical records with reports 
of a history of back problems predating active service and 
treatment records dated from 1984 to 1992 showing a series of 
back injuries with absolutely no reference to an in-service 
back injury.  Additionally, treatment records did not include 
a diagnosis of anything other than low back pain.  Based on 
this evidence, the RO denied the claim, finding that low back 
pain alone was not a disability and that there was no medical 
evidence showing an increase in a preexisting disability 
during active service.

Since the time of the January 1993 rating decision, evidence 
has been obtained reflecting continued complaints of back 
pain with various work-related injuries, the award of 
worker's compensation due to a September 1999 low back 
injury, and surgical intervention in January 2000 because of 
the injuries sustained in September 1999.  The veteran has 
also submitted letter opinions from his treating neurosurgeon 
reflecting the opinion that an in-service back injury 
contributed to the veteran's current back disability.

Given the evidence as outlined above, the Board finds that 
the opinion letters submitted by the veteran are both new and 
material because they were not before agency decision-makers 
in January 1993 and they speak directly to the issue to be 
decided, specifically, whether current back disability is 
related to complaints of back pain during service.  Although 
the weight of the opinions will be discussed below, when 
taken at face value, as is required when determining solely 
whether or not to reopen a previously denied claim, the Board 
finds that the evidence bears directly and substantially upon 
the issue at hand, is not duplicative and/or cumulative, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Thus, the new and 
material evidence is sufficient upon which to reopen the 
claim of entitlement to service connection for residuals of a 
back injury and, as such, the appeal is granted to that 
extent only.

II.  Service Connection

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
When a veteran seeks service connection for a disability, 
due consideration shall be given to the supporting evidence 
in light of the places, types, and circumstances of service, 
as evidenced by service records, the official history of 
each organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 
(1997).  If service connection is to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  
Id.


Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled in service, except for 
defects, diseases, or infirmities noted at the time of 
entrance, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
See 38 U.S.C.A. § 1111.  According to 38 C.F.R. 
Section 3.304(b), the term "noted" denotes only such 
conditions that are recorded in examination reports.  The 
existence of conditions prior to service reported by the 
veteran as medical history does not constitute a notation of 
such conditions, but will be considered together with all 
other material evidence in determining the question of when a 
disease or disability began.  See 38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to ... manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  Id.

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  

It is important to point out at this juncture that pain is 
not in and of itself a disability.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356, 1361 (Fed. Cir. 2001) (absent a 
disease or injury incurred during service, the basic 
compensation statutes cannot be satisfied).  There must be 
medical evidence of a diagnosed disability in order for VA 
compensation benefits to be awarded.

The evidence of record shows that the veteran injured his 
lower back while working as a manual laborer in July 1975.  
The record shows only complaints of low back pain with no 
diagnosis of back disability prior to service.

Upon enlistment examination in December 1975, the veteran 
neglected to mention the fact that he had previously 
experienced low back pain.  Back disability was not found 
upon examination at that time.  As such, the veteran began 
active service with the United States Army on January 13, 
1976, with no noted history of back disability.

On January 20, 1976, one week into the veteran's period of 
service, he presented for treatment for low back pain and 
related having a history of low back pain for his entire life 
with treatment for the previous six months.  Several days 
later, the veteran reported the July 1975 injury, but refused 
treatment.  X-rays performed on January 29, 1976, show normal 
alignment of the lumbar spine with a normal appearing 
sacroiliac joint.  On January 31, 1976, the veteran presented 
with complaints of left knee pain after having fallen off of 
a truck one week prior.  There is no discharge examination of 
record, but the veteran received an honorable discharge on 
February 24, 1976.

The veteran filed his first application for VA compensation 
benefits in May 1976.  He only listed a left knee injury on 
this application.  In January 1993, however, the veteran 
submitted his second application for VA compensation benefits 
and included back problems since 1976 as a disability for 
which he wanted benefits.

Private treatment records dated from 1984 to 1992 reflect 
complaints of work-related back injuries with no history 
given of prior injuries and no reference to a six-week tour 
of duty with the United States Army.  Specifically, in May 
1984, the veteran complained of back pain after lifting 
valves; in August 1985, he complained of back pain after 
lifting PVC; in June 1986, he complained of back pain after 
lifting a keg of beer; in April 1990, he complained of neck 
and back pain due to various work-related injuries; and, in 
November 1991, the veteran complained of continuing low back 
pain.  Magnetic resonance imaging performed in January 1992 
revealed no evidence of herniated disc or nerve impingement.

In September 1999, the veteran injured his low back again 
during work activities when lifting a desk.  Magnetic 
resonance imaging performed the following month revealed a 
rather impressive herniation on the right at L3-L4 causing 
significant lateral recess stenosis; broad-based bulges were 
also noted at the L4-L5 and L5-S1 segments.  Treatment 
records do not contain any mention whatsoever of prior back 
injuries.  In fact, a worker's compensation claims form 
completed in September 1999 has a section for prior medical 
history and this section is marked with an "N/A" reflecting 
the belief that no prior medical history was applicable.

In January 2000, the veteran submitted a claim for VA 
compensation and pension benefits and noted that he had a 
nonservice-connected back injury in September 1999.  Based on 
the evidence as outlined above, the RO denied the claim of 
entitlement to service connection for a low back disability 
as being caused by a post-service injury.  The veteran 
appealed the denial in October 2001 and submitted a statement 
from his treating neurosurgeon that reflected the opinion 
that the veteran's initial spinal injury was during service 
and that it had an impact on the veteran's current pain 
state.  

The veteran submitted four additional statements from his 
treating neurosurgeon reflecting that the veteran 
"apparently" injured his lumbar spine during service and 
that the subsequent September 1999 back injury had "some 
substantial component from military training."  
Interestingly, the statements from the neurosurgeon do not 
include any indication that he reviewed the veteran's pre-
service records, his service medical records, or the post-
service treatment records of numerous back injuries prior to 
the September 1999 injury.

In June 2003, the veteran underwent VA examination and 
complained of sharp pains in his lumbar spine that radiated 
to his feet; he related that these complaints began during 
service.  The examiner reviewed the claims folder and noted 
that there was no reference to a back injury during service, 
only complaints of continued back pain that began prior to 
service.  The examiner also noted the post-service history of 
back injuries and clinical findings.  X-rays showed post-
surgical changes and minimal discogenic degenerative changes.  
Following a complete examination, the examiner opined that 
the veteran had low back pain more likely than not related to 
his 1999 accident and unrelated to service.

The veteran testified before the Board in September 2004 that 
he injured his back prior to service and did not report it 
when he enlisted in the United States Army because he was 
hoping to make a career of his military service.  He stated 
that he fell off of a truck during basic training, had 
instant pain in his back, and went on sick call the following 
day.  The veteran testified that he experienced low back pain 
throughout his entire period of service and had back pain 
when he was discharged from service.  He stated that he did 
not seek treatment until the 1990's.

Given the evidence as outlined above, the Board finds that 
the veteran did not have a disability that preexisted service 
because there is no evidence of anything other than low back 
pain following a lifting incident with no clinical findings 
of a disability prior to service.  Additionally, the veteran 
did not experience a specific back injury during service and 
his complaints of back pain that existed prior to service did 
not increase in severity during his period of service.  
Specifically, the service medical records only show complaint 
of a left knee injury after falling from a truck and 
complaints of a lifetime of low back pain.  There were no 
clinical findings of back disability during service.  There 
is no suggestion in the medical record of any objective 
findings of back disability until the veteran injured his 
back in September 1999, and was found to have a serious 
herniation in the lumbar spine.  

Treatment records dated subsequent to the 1999 injury do not 
include a history of prior injury.  It is not until October 
2001, when the veteran appealed the denial of his current 
claim, that the veteran's treating neurosurgeon made any 
comment on a history of prior injury.  His opinion letters, 
however, do not make mention of the private treatment records 
that reveal complaints of a series of back injuries long 
after discharge from service.  Additionally, the neurosurgeon 
stated on one occasion that "apparently" the veteran had a 
spinal injury during service, suggesting that he had never 
even looked at the veteran's service medical records.  Thus, 
because the veteran's service medical records are void of any 
mention of a back injury during service, the neurosurgeon's 
opinion must be based solely upon the history as related by 
the veteran.  As such, the Board is not bound to accept the 
medical opinion.  See DeSousa v. Gober, 10 Vet. App. 461 
(1997).

The one medical opinion of record that includes a complete 
review of the medical records reflects that the veteran's 
current back disability is not a result of his period of 
active service, but that it is a result of his 1999 injury.  
This medical opinion is not only supported by the examiner's 
review of the record, but by the clinical findings.  Most 
notably, there were no findings of abnormality upon x-raying 
the lower back in 1976 and magnetic resonance imaging 
performed in 1992 showed no herniation or nerve impingement, 
however, the same imaging performed in October 1999 showed a 
large herniation and various other bulges.  Consequently, the 
Board must find that the veteran's current back disability 
was not incurred in or aggravated by active service nor was 
it incurred as a consequence of his brief period of service.  
As such, his claim is denied.

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

The Court's decisions in both Pelegrini I and Pelegrini II  
held, in part, that a VCAA notice, as required by 38 U.S.C. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made in May 2000, long before the 
VCAA was enacted, and the VCAA notice was first given to the 
veteran in May 2001.  Fortunately, the Court acknowledged in 
Pelegrini II that some claims were pending at the time the 
VCAA was enacted and that proper notice prior to the initial 
AOJ decision was impossible.  The Court specifically stated 
in Pelegrini II that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice in this matter does 
not nullify the rating action upon which this appeal is 
based.

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail in a 
letter dated in May 2001 and again in February 2002.  The 
Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103 in that he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letters 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran currently had a disability as a result of an 
inservice injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  The Board notes that 
although the Court in Pelegrini I and again in Pelegrini II 
indicated that there was a fourth element of notification, VA 
General Counsel rendered a Precedential Opinion in February 
2004, finding that 38 U.S.C. Section 5103(a) does not require 
VA to seek evidence from a claimant other than that 
identified by VA as necessary to substantiate the claim.  See 
VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him a physical examination, 
and requesting a medical opinion as to the etiology of any 
currently diagnosed back disability.  It appears that all 
known and available records relevant to the issues here on 
appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  

Additionally, the veteran testified before the Board in 
September 2004.  He indicated that he did not have any 
additional information to submit with respect to his claim of 
entitlement to service connection for residuals of a back 
injury.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.

Service connection for residuals of a back injury is denied.



	                        
____________________________________________
	MILO H. HAWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


